91 Ill. App.2d 109 (1968)
234 N.E.2d 149
People of the State of Illinois, Plaintiff-Appellee,
v.
Lacey Vell Knowles, Defendant-Appellant.
Gen. No. 50,870.
Illinois Appellate Court  First District, Second Division.
January 12, 1968.
*110 Leonard S. Whitcup and Edward M. Fiala, Jr., of Chicago, for appellant.
John J. Stamos, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and David B. Selig, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE LYONS.
Judgment affirmed.
Not to be published in full.